This case was brought by plaintiffs to have a trust in their favor declared upon lands formerly belonging to them, but now held by one of the defendants, Butler, under a tax deed, which plaintiffs say was procured through fraud or conspiracy between the defendants while it was the duty of Butler to pay the tax. The defendants demurred to the complaint as not stating a cause of action, and the demurrer was overruled, from which judgment defendants appealed.
The Court is of the opinion that the demurrer was properly overruled. Since no new principles of law are involved and there is nothing unique in their application discussion of which would be useful to the profession, we do not deem a formal opinion necessary.
The judgment overruling the demurrer is
Affirmed. *Page 857